Citation Nr: 0934783	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to June 1981.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

In July 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

The evidence of record does not show that depression was 
incurred in or aggravated by active military service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In September 2008 correspondence, the Remand & Rating 
Development Team (RRDT) advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorder and described the types 
of evidence that the Veteran should submit in support of his 
claim.  The RRDT also explained what evidence VA would obtain 
and make reasonable efforts to obtain on the Veteran's behalf 
in support of the claim.  The September 2008 VCAA notice 
letter also addressed the elements of degree of disability 
and effective date.    

The Board further notes that the Veteran was provided with a 
copy of the March 2007 rating decision, the October 2007 
Statement of the Case (SOC), the July 2008 Board remand, and 
the July 2009 Supplemental Statement of the Case (SSOC), 
which cumulatively included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/Appeals 
Management Center (AMC) afforded the Veteran with a 
compensation and pension examination in January 2009, 
obtained the Veteran's medical records and Social Security 
Administration (SSA) records, and attempted to associate the 
Veteran's service treatment records (STRs) with the claims 
file.  

The Veteran contends that his claim should be remanded to the 
AMC because the AMC did not comply with the instructions of 
the previous remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  According to the Veteran, the AMC failed to order 
another attempt to locate the Veteran's personnel file or 
verify the Veteran's assertion that he witnessed his friend's 
death.  However, the RRDT obtained another copy of the 
Veteran's personnel records in October 2008 and associated 
them with the claims file.  While the RRDT did not attempt to 
obtain the Veteran's STRs, the record is clear that the only 
STRs available are already associated with the claims file.  
After concluding that the Veteran's STRs were unavailable, 
the RRDT informed the Veteran in September 2008 
correspondence that they were unable to obtain the records 
and that the Veteran should forward a copy to them if he had 
one.  Furthermore, even if the AMC/RRDT was able to verify 
that the Veteran witnessed his friend's death, his claim 
would remain unsubstantiated for the reasons below.  
Therefore, the Board finds that the AMC/RRDT is in 
substantial compliance with the remand instructions.  

Since the Veteran's STRs are missing and unavailable for 
review, the Board has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit- 
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that his depression began while serving 
on active duty in Iwakuni, Japan.  According to the Veteran, 
he witnessed his friend's wife murder his friend.  After 
reviewing the evidence, the Board finds that the weight of 
the evidence preponderates against the Veteran, and his claim 
of entitlement to service connection for depression is denied 
for the following reasons.  

The Veteran's treatment providers have diagnosed him with 
depression on more than one occasion both during and 
immediately preceding the appeals period.  Thus, the Veteran 
is easily able to satisfy the first element required to 
substantiate a claim for service connection, a current 
disability.  However, even if the Board accepts the Veteran's 
contention that he witnessed the aforementioned murder, the 
record is still void of any medical evidence providing a 
nexus or relationship between the in-service event and his 
current disability.  

To be sure, the Veteran was afforded with a compensation and 
pension examination in January 2009.  According the 
examination report, the Veteran had no history of inpatient 
or outpatient psychiatric care until 2002, and the Veteran 
denied any mental health care during his period of active 
service other than weekly meetings with his commanding 
officer to discuss difficulties over the last six months of 
his military career that ultimately ended in his discharge in 
June 1981.  The examiner noted that the Veteran had daily 
definite depression symptoms since 2002 and that the Veteran 
gave a history of mental health contact beginning in December 
2002.  Although the examiner diagnosed the Veteran with major 
depression and stated that the Veteran did not exaggerate his 
symptoms, the examiner nonetheless opined that the Veteran's 
major depression is "non-service-connected" because it 
began in 2002, long after the Veteran left the military.  The 
Board affords the compensation and pension examiner's opinion 
great probative value.  

Furthermore, the Veteran told a VA doctor that he "got out 
of the military because of depression."  While the Veteran 
is competent to testify as to the lay manifestations of his 
depression, he is not competent to diagnose the disorder or 
determine its medical onset.  Therefore, while taking the 
Veteran's contentions into consideration, the Board affords 
his statements little probative value.  Thus, the 
compensation and pension examiner's opinion is the only 
competent medical opinion of record regarding the etiology of 
the Veteran's depression.  

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his currently diagnosed depression, the Board 
finds the preponderance of the evidence weighs against the 
Veteran's claim.  Therefore, service connection for 
depression is not warranted, and the Veteran's appeal is 
denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


